Citation Nr: 1137901	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent before January 26, 2009 and an initial rating higher than 50 percent from January 26, 2009, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation based on individual unemployability(TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]
ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The  claims of service connection for a thyroid disorder and for chloracne have been raised by the record and the claims are referred to the RO for appropriate action.  

The Veteran, who is the appellant, served on active duty from March 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2007 and in January 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

While additional evidence was presented subsequent to the supplemental statement of the case in May 2009, the evidence is cumulative or redundant of the evidence of record at the time of the supplemental statement of the case in May 2009 and the additional records have no bearing on the case and need not be referred to the RO.  38 C.F.R. § 20.1304(c).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing, the Veteran submitted additional evidence along with a waiver for initial review by the  RO.  

The claim of a total disability rating for compensation is REMANDED to the RO via the Appeals Management Center in Washington, DC.









FINDING OF FACT

Throughout the appeal period, posttraumatic stress disorder is manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the General Rating Formula. 


CONCLUSION OF LAW

Before January 26, 2009, the criteria for an initial rating higher of 50 percent for posttraumatic stress disorder have been met; throughout the appeal period, the criteria for an initial rating higher than 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  









Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)  (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2006, on the underlying claim of service connection for posttraumatic stress disorder.  






Where, as here, service connection has been granted and the initial ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained VA records and records from the Social Security Administration.  

The Veteran was afforded VA examinations in September 2006 and in January 2009 to determine the severity of the disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations were adequate as the VA examiners reviewed the Veteran's file, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered an opinion.  The Board therefore concludes that the evidence of record is adequate for rating the disability.  

The Veteran has not contended and the record does not show that there has been a material change in the disability since the January 2009 examination to warrant a reexamination. 38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Posttraumatic stress disorder has  been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling prior to January 26, 2009 and 50 percent disabling from January 26, 2009.  

The criteria for 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).


Background

In April 2006, the Veteran stated that he has bad dreams, avoids crowds, experiences hypervigilance and anxiety.  

VA progress notes in May 2006 and in June 2006, show the Veteran was well-groomed, his affect was full, reactive and euthymic.  His speech was regular in rate and rhythm, he denied auditory and visual hallucinations, his thought process was linear and goal-directed.  He denied obsessions, delusions and paranoia.  He reported not having homicidal or suicidal ideations.  Judgment and insight were limited by current illness.  

On VA examination in September 2006, the Veteran indicated that he was close friends with his brother-in-law.  He reported that he has not worked since 1993, although he tried to work as a machinist for a few weeks in 1995 and was fired for poor performance.  

Mental status evaluation shows the Veteran's affect was 1-2 serious, his speech was nonpressured and thought process was linear and goal directed.  Communication, concentration and sleep were fine.  He denied being depressed as well as having suicidal or homicidal ideation.  Short term memory was worse over the years.  The Veteran indicated he may have had a few episodes of auditory hallucinations and denied having visual hallucinations,  The Veteran denied any psychotic episodes since the mid 1990s.  He reported that he had occasional nightmares about Vietnam, felt anxious when having a memory about Vietnam and avoided conversations about Vietnam.  He had an increased startle reflex and was hypervigilant.  The Veteran was oriented.  His overall GAF score was 55, however the GAF score associated with the bipolar mood disorder was 55 and the GAF score associated with PTSD was 63.  The examiner was of the opinion that symptoms associated with the PTSD did not interfere with the Veteran ability to be gainfully employed.  

In September 2007, the Veteran stated that he had impaired short term memory loss, problems understanding commands and was disoriented.  

VA progress notes in May 2007, show the Veteran continued to have nightmares twice per week.  In May 2008, the Veteran reported having a stable mood and continued to have nightmares twice per week.  

In November 2007, a VA doctor who treated the Veteran for 2.5 years, indicated the Veteran continued to suffer with multiple symptoms to include irritability, anger, nightmares, avoidance, distrust, numbing, hypervigilance and hyperarousal.

In a statement received in September 2008, the Veteran's spouse indicated that he had severe anxiety, panic attacks avoided people, had nightmares, was anxious when memories about Vietnam were triggered and experienced short term memory loss.

VA progress notes in September 2008, show the Veteran avoided people, had intermittent panic attack and was hypervigilant.  He did not work for years and when he attempted to work as a machinist, he had was unable to complete tasks due to anxiety and stress.  The examiner concluded that the Veteran was unable to work due to chronic and persistent symptoms of PTSD.  

On VA examination in January 2009, the Veteran admitted to having suicidal thoughts but did not develop a plan.  He denied ever experiencing homicidal ideation.  He indicated that he helps with house chores and avoids crowds.  Mental status examination showed the Veteran was nearly groomed, his speech was normal, eye contact was good, thought process was linear and sleep was poor.  He indicated he had short term and long term memory problems as well as problems with concentration and attention.

The examiner indicated that symptoms associated with PTSD also included hyper-startle, hypervigilance, dissociative behavior, numbing, anger, irritability and panic attacks.  The overall GAF score was 50.  The examiner indicated that the Veteran's PTSD is moderate and does not prevent all types of employment.  

VA progress notes in December 2009, show the Veteran was planing to visit his newly born grandson over Christmas.  In June 2011, the records show the Veteran continued to have intrusive memories of Vietnam, was hypervigilant, had increased startle response, occasional nightmare and difficulty dealing with most people.  He was well groomed, speech was normal, mood was euthymic, affect was non-labile, thought process was logical, insight and judgment was intact.  He was anxious when out in public or in unknown territory.  

VA progress notes in June 2011, show the examiner was of the opinion that from a clinical standpoint the Veteran was unemployable due his PTSD symptoms.

In July 2011, the Veteran testified that he avoided social situations, had nightmares about three times per week, intrusive memories of Vietnam, did not have homicidal thoughts and had suicidal ideation without intent to act.  His wife testified that the Veteran had depressed mood, was anxious and hypervigilant.  She indicated that he enjoyed raising dogs and got along with his sons-in-law.  

Analysis

Initial Rating Higher than 30 percent prior to January 26, 2009

The evidence shows that the Veteran has symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders and symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not covered in the rating criteria.  All of the Veteran's symptoms are considered in this analysis.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.

Before January 26, 2009, as for occupational impairment, the evidence shows the Veteran was unable to work due to his nonservice-connected bipolar disorder, as indicated by the VA examiner in September 2006, and due to PTSD, as indicated in a VA progress notes in September 2008.  During this period, statements from the Veteran and his spouse show he had short term memory loss, problems understanding commands and anxiety.  During this period VA records show the Veteran was irritable, avoided people, had panic attacks, and judgment and insight were limited.  

As for social impairment, while the Veteran was close with his brother-in-law, he was socially isolated and avoided people and social settings.  Therefore the evidence is consistent with difficulty in establishing and maintaining social relationships. 

As for the GAF scores, the record shows that during this period, the GAF score associated with PTSD was 63, as indicated on VA examination in September 2006, which is indicative of mild symptoms in occupational and social functioning.  Nevertheless, it is not the GAF score which determines whether the criteria for the next higher rating have been met but it is the overall effect of the symptoms that determines the rating.  

Before January 26, 2009, based on the VA records, the report of VA examination, VA progress notes, and statements of the Veteran and his spouse, the Veteran's symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of PTSD under the DSM-IV, equates to occupational and social impairment, resulting in reduced reliability and productivity, which meets the criteria for a 50 percent rating. 

An Initial Rating Higher than 50 Percent

The remaining question is whether the disability picture more nearly approximates or equates to the criteria for a rating higher than 50 percent at any time during the appeal period.  

In addition to the evidence previously discussed, on VA examination in January 2009, the VA examiner commented that the Veteran was unemployable both due to his non-service connected bipolar disorder and PTSD, and his PTSD was moderate and did not prevent all types of employment.  A subsequent VA progress note in June 2011 shows the Veteran was unemployable due to his PTSD.  Thus the evidence clearly shows that the PTSD has contributed to the Veteran's occupational impairment.  

During the appeal period, his employment has been impaired by limited judgment and insight, memory problems, difficulty dealing with people; however the evidence during the entire appeal period, to include VA progress notes from 2006 to 2011 and VA examination in September 2006 and in January 2009, shows the Veteran was well groomed, had normal speech and thought process was goal-directed.  He denied hallucinations, obsessions, delusions, paranoia and homicidal ideation.  While the Veteran indicated that he had suicidal ideation in the past, he never developed a plan to act.  Although judgment and insight was limited it remained intact.  The Veteran's mood ranged from being depressed to euthymic, His spouse testified that he enjoyed his hobby of raising dogs.  

As for social impairment, while the Veteran was uncomfortable in social situations and avoided people, the evidence shows he was close to his brother-in-law, went to visit his new grandson over Christmas and got along with his son-in-laws.   

On VA examination in September 2006, the GAF scores associated with PTSD was 63, which is indicative of mild symptoms in occupational and social functioning.  On VA examination in January 2009, the GAF score was 50, which is suggestive of serious symptoms; however, this was an overall score which was associated with both the nonservice-connected bipolar disorder and the PTSD.  The examiner was of the opinion that the PTSD symptoms were moderate and not totally involved in the Veteran's inability to work.  

Based on the findings, the symptoms overall have not resulted in occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking, or mood, that are the equivalent to the symptoms listed in the criteria for a 70 percent rating, namely, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

As for symptoms associated with the diagnosis of posttraumatic stress under DSM-IV, such as nightmares, intrusive thoughts, avoidance, sleep disturbance, flashbacks, irritability and anger, detachment, difficulty concentrating, hypervigilance, and startle response, these symptoms by themselves or in combination with other symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for the next higher rating.

Extraschedular Rating 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Before January 26, 2009, an initial rating of 50 percent for posttraumatic stress disorder is granted, subject to the law and regulations, governing the award of monetary benefits.  

Throughout the appeal period, an initial rating higher than 50 percent for posttraumatic stress disorder is denied. 


REMAND

The Veteran's only service-connected disability is PTSD, which is rated 50 percent disabling.  Where, as here, the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The evidence in the file shows that on VA examination in September 2006, the examiner was of the opinion that symptoms associated with the PTSD did not interfere with the Veteran ability to be gainfully employed; however VA progress notes in September 2008 show the Veteran was unable to work due to chronic and persistent symptoms of PTSD and on VA examination in January 2009, the examiner indicated that it would be speculative to conclude as to whether the Veteran's bipolar disorder or PTSD causes difficulty with his ability to be employed.  This examiner concluded that the Veteran is unemployable due to mental health symptoms of both bipolar disorder and PTSD.  The examiner indicated that the Veteran's PTSD is moderate and does not prevent all types of employment.  The most recent VA progress notes in June 2011, show the examiner was of the opinion that from a clinical standpoint the Veteran unemployable due his PTSD symptoms

In light of the above, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.

2.  After the development is completed, adjudicate the claim on an extraschedular basis under 
38 C.F.R. § 4.16(b).  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


